United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS           November 12, 2003

                        For the Fifth Circuit             Charles R. Fulbruge III
                                                                  Clerk


                             No. 02-61041




                        WILLIAM LAWRENCE DEAS,

                                                 Plaintiff - Appellee,


                                VERSUS


                           LONNIE WHITAKER,


                                                Defendant - Appellant.



             Appeal from the United States District Court
      For the Northern District of Mississippi, Western Division
                              01-CV-027-B



Before DAVIS and EMILIO M. GARZA, Circuit Judges and LITTLE*,
District Judge.

PER CURIAM:**

       After reviewing the record in this case, including the issues

preserved by appellant for review, we are satisfied the district



  *
   District Judge of the Western District of Louisiana, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
court committed no reversible error.

     AFFIRMED.




                                2